Title: From John Adams to Edmund Jenings, 29 April 1781
From: Adams, John
To: Jenings, Edmund



Dear Sir
Amsterdam April 29. 1781

The Bearer of this Mr. Winslow Warren, is the Son of my Friend Major General Warren of the Massachusetts. He is, on all Sides of Families the most ancient and honourable and meritorious of that Part of America. And the Young Gentn. himself is amiable and has Merit.
I should be vastly obliged to you, if you would shew him Brussels.
Pray shall We have the Pleasure to see you here in a few days? You know it would be a very great one both on publick and private Considerations to your Fnd & Sert

John Adams

